Morgan, J.
Appellee moves to dismiss the appeal on several grounds:
First — Because there is no day fixed for the return day of the appeal. .The-appeal is made “returnable to the Supreme Court of the State of Louisiana at its next term, commencing in the city of Monroe on the first Monday of July, 1875.” Monroe is the place where, by law, the case under consideration is returnable, and tbe first Monday in July is the day upon which appeals returnable there are to be filed. When, therefore, the parish judge ordered the appeal to be returned here on the first Monday of July, 1875, he with sufficient certainty fixed the day upon which it was to be returned, and he fixed it properly.
Second — The evidence missing, if it be missing, would not affect tbe decision.